DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
	Claims 1-18 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Peterman et al. (US 2007/0260320 A1), hereinafter “Peterman.”
Regarding Claims 1 and 10, Peterman discloses a spinal system for implantation in an intervertebral disc space between vertebral bodies of a spine (abstract), the system comprising an insertion instrument (Figure 8, element 550), where the insertion instrument comprises a threaded portion (Figure 9, element 564, where inner shaft element 564 is potentially threaded, as inner shaft 564 is disclosed to be engageable in a bore such as securing mechanism 19 of Figure 1, as described in [0076] and securing mechanism 19 is disclosed as being a threaded hole [0066] - therefore the inner shaft 564 would need to be threaded in order to engage the hole 19), a first extended arm (Figure 9, element 568) and a second extended arm (Figure 9, element 570), where the first extended arm and second extended arm are located lateral to the threaded portion (see Figure 9). Peterman further discloses an implant (Figure 6, 201) configured to be attached to the insertion instrument by threading the threaded portion into the implant and 
Regarding Claims 6 and 15, as these are solely functional limitations and do not impart structure to the system, Peterman is capable of insertion into the intervertebral disc space via a lateral approach (described in abstract). 
Regarding Claims 2, 8, 11, and 17, Peterman discloses the implant with a hollow interior portion (cavity, as described in [0080]) for receiving grafting materials.
Regarding Claims 3, 7, 12, and 16, Peterman discloses an implant with a tapered front end (see Figure 6 where both ends are tapered).
Regarding Claims 4, 9, 13, and 18, Peterman discloses an implant with a first side wall (Figure 6, 211) and a second side wall (Figure 6, 210) that extend between the front end and the 
Regarding Claims 5 and 14, Peterman discloses an implant with a first pair of lateral instrument attachment portions positioned near the front end and a second pair of lateral instrument attachment portions positioned near the back end (Figure 7, 216 and 218).
Response to Arguments
Applicant's arguments filed April 1, 2021 have been fully considered but they are not persuasive.
Regarding the argument that Peterman does not disclose “wherein the two side walls comprise engagement portions spaced away from the front end and the back end and are configured to receive the first and second extended arms of the insertion instrument“, the examiner respectfully disagrees.  As the limitation “spaced away from” is broad in meaning, it is interpreted to mean a space traveling away from, and as the engagement portions of Peterman begin at each end and then travel in a space away from the ends, the limitation as broadly interpreted is met.  Additionally, the claim is worded such that the interpretation is that both engagement portions are not necessarily spaced away from both the front and the back ends. The examiner suggests wording such as: “wherein the two side walls comprise engagement portions each spaced away from both the front end and the back end . . .” in order to provide the meaning as argued by the applicant in the response.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE L NELSON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774